DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
In view the Amendments to the Claims filed March 11, 2022, the rejection of claim 7 under 35 U.S.C. 112(a) previously presented in the Office Action sent November 29, 2021 has been withdrawn.
In view the Amendments to the Claims filed March 11, 2022, the rejections of claims 1-7 under 35 U.S.C. 103 previously presented in the Office Action sent November 29, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-6 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the absorber” on line 13. It is unclear if “the absorber” recited on line 13 of claim 1 is referring to the “at least one photoactive absorber”, and if so which of the at least one photoactive absorber, of if  “the absorber” recited on line 13 of claim 1 is referring to an entirely different absorber altogether.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neander et al. (FR 2820241 included in applicant submitted IDS filed October 8, 2020) in view of Peter et al. (U.S. Pub. No. 2013/0133734 A1), Ziltener et al. (U.S. Pub. No. 2013/0056758 A1), and De Vecchi (FR 3017997 included in applicant submitted IDS filed October 8, 2020).
With regard to claims 1-3 and 6, Neander et al. discloses a thin-film semitransparent photovoltaic device comprising: 
at least one photoactive absorber (see column 1 teaching “a layer of absorber…CIS”); and a back electrode including- 
a metal conductive layer in contact with the absorber (see column 3 teaching “at least one other conductive layer”, which would be in electrical contact with the absorber); 
a metal barrier layer deposited in a uniform manner over the entire metal conductive layer (see column 2 teaching “conductive layer based on molybdenum Mo...at least 80…nm” which is cited to read on the claimed uniform manner as it is described as having a single thickness; see column 2 teaching “layer” as a continuous layer); wherein 
the thickness of the metal barrier layer is greater than 5% of the thickness of the metal conductive layer and is greater than 5 nm (see column 2 exemplifying the cited Mo metal barrier layer at least 80 nm which would have been an obvious selection as Neander et al. teaches 80 nm as an appropriate thickness for the cited metal barrier layer; see column 4 exemplifying the cited metal conductive layer with a thickness of 50 nm which would have been an obvious selection as Neander et al. teaches 50 nm as an appropriate thickness for the cited metal conductive layer, which would provide for the claimed “the thickness of the metal barrier layer is greater than 5% of the thickness of the metal conductive layer and is greater than 5 nm” as the 80 nm thickness of the cited Mo metal barrier layer is greater than 5% of the 50 nm thickness of the cited metal conductive layer and is greater than 5 nm).


However, Peter et al. teaches a thin-film photovoltaic device (see Title and Abstract). Peter et al. teaches a back electrode can be utilized in a solar cell which includes the back electrode in contact with an absorber (such as absorber 5, Fig. 1 which is described in [0004] as CIS, like that of Neander et al., or amorphous silicon) and having a transparent substrate (10, Fig. 1 and see [0041]) with a front electrode including a transparent, electrically conductive material, arranged on the transparent substrate (such as front electrode 3 depicted in Fig. 1 as arranged on, or in close proximity, to the cited transparent substrate 10; see [0050] teaching “TCO type”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the back electrode of Peter et al. with the cited back electrode of Neander et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a back electrode for a solar cell, supports a prima facie obviousness determination (see MPEP 2143 B).
Neander et al., as modified by Peter et al. above, does not discloses a metal contact pickup layer.
However, Ziltener et al. discloses a thin-film semitransparent photovoltaic device (see Fig. 2D) and teaches a metal contact pick up layer 178/172 including a first portion deposited on the back electrode 122/124/126/128 to electrically connect the back electrode at component 122 to a first collection bus 182, and a second portion 178 deposited within a vias formed through the absorber 130 and the back electrode at component 128, the second portion connecting the front electrode 152 to a second [0059]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Neander et al., as modified above, to include the bus collection configuration of Ziltener et al. because it would have provided for increase electrical conductivity between the second busbar and the front electrode.
Neander et al., as modified by Ziltener et al. above, teaches a second portion of the metal contact pickup layer deposited in a vias (recall above, Fig., 2D of Ziltener et al.) but does not teach a plurality of vias. 
However, De Vecchi discloses a thin-film semitransparent photovoltaic device (see Fig. 2D) and teaches a portion of a metal contact pickup layer 8, which connects the front electrode 2 to a bus bar 10, can be deposited within a plurality of vias 7 formed through the absorber layer 3 and back electrode 4 (see Fig. 2D). De Vecchi teaches the connection to the bus bar 10 through the plurality of vias provides for maximum light to pass through while reducing series resistance of the front electrode (see [0004] Object of the Invention).
With regard to claim 4, independent claim 1 is obvious over Neander et al. in view of Peter et al., Ziltener et al., and De Vecchi under 35 U.S.C. 103 as discussed above.
Neander et al. does not disclose wherein the absorber includes an amorphous silicon-based junction.
However, Peter et al. teaches an amorphous silicon absorber ([0004]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the amorphous silicon material for the absorber as taught by Peter et al. because the selection of a known material based on its suitability for its intended use, in the instant case an absorber material in a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 5, independent claim 1 is obvious over Neander et al. in view of Peter et al., Ziltener et al., and De Vecchi under 35 U.S.C. 103 as discussed above. Neander et al. teaches wherein
the metal conductive layer includes copper (see column 4 teaching cited metal conductive layer can be “Cu” which would have been an obvious selection as Neander et al. teaches Cu as an appropriate material for the cited metal conductive layer).
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 17, 2022